Citation Nr: 0010182	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-18 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
June 1972.

This appeal is from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The RO adjudicated a claim for service 
connection for PTSD as an initial determination, finding the 
claim not well grounded.  The RO had previously denied the 
claim in February 1994.  In July 1998, the Board of Veterans' 
Appeals (Board) remanded the case, in part for adjudication 
of the claim as subject to the rules governing reopening of 
previously disallowed claims.

The RO has completed the development and readjudicated the 
case as instructed in the remand.  The case is again before 
the Board.


FINDINGS OF FACT

1.  VA denied a claim for service connection for PTSD in 
February 1994 and notified the appellant of the denial and of 
his appellate rights by letter of March 4, 1994.

2.  The appellant did not initiate an appeal from the 
February 1994 denial of service connection for PTSD within 
one year of the date of the letter notifying him of the 
disallowance.

3.  Since March 1994, the appellant has submitted evidence 
not previously of record, including reports of combat and 
non-combat traumatic experiences and diagnoses of PTSD 
related to those traumas.

4.  The appellant's claim is plausible, and the RO has 
accorded the appellant VA examinations, associated treatment 
records with the file, and attempted to verify reported 
stressors.

5.  The appellant is not a veteran of combat with the enemy.

6.  The appellant's reports of stressors in service are not 
credible and they are uncorroborated.

7.  Diagnoses of PTSD are predicated on the unverified 
occurrence of stressors.


CONCLUSIONS OF LAW

1.  The rating decision of February 1994 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  New and material evidence has been presented to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for PTSD is well 
grounded, and VA has satisfied its duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was not incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a), 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service personnel records reveal the appellant served two 
tours of duty in Vietnam.  The first was from February 15, 
1970, to December 16, 1970.  During this tour he was assigned 
to Company A, 25th Aviation Battalion, 25th Infantry Division 
until November 26, 1970, when he was assigned to 
Headquarters, Headquarters Battery, 1st Battalion, 77th 
Artillery, 1st Cavalry Division (Airmobile).  His principal 
duty military occupational specialty (MOS) was wireman.  The 
second tour was from October 16, 1971, to June 1, 1972.  
During this tour he was assigned to A Battery, 4th Battalion, 
77th Artillery, with principal duty of wireman, until January 
23, 1971, when he was assigned to the 572nd Transportation 
Company as a field wireman.  His had military education as a 
field wireman.  His had weapons qualification with the M-14, 
M16A1, and 45 pistol.  Recorded awards and decorations were 
the National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal with "60" device, Army 
Commendation Medal, and Bronze Star Medal.

Service medical records include entrance and separation 
physical examination reports that are negative for 
psychiatric complaint, treatment, or diagnosis.  Field 
dispensary records reveal that in April 1970, the appellant 
had a chest x-ray to be a food handler and a physical 
examination to be a barber, for which he received medical 
clearance.  In June 1970, he had a physical examination to be 
a door gunner, for which he received medical clearance.

In September 1970, the appellant was seen in the 25th 
Infantry Division flight dispensary with complaints of 
nervousness, difficulty sleeping, lethargy, and loss of 
interest in work.  Noted were a recent change in working 
hours and removal from flight status; apparent mild 
depressive reaction-withdrawal , anorexia, etc.  The 
impression was possible situational reaction.  Subsequently 
in September 1970, the appellant complained of nervousness 
and of coping problems, noted as not defined, resulting in 
being moved frequently.  He was advised to talk with his 
sergeant.

The separation examination report of June 6, 1972, noted 
shrapnel wound right forearm.  The report was negative for 
psychiatric complaints, findings, or diagnoses.  A 
consultation sheet of the same date shows referral to VA for 
shrapnel wound in the right arm, noted as a routine referral, 
but there is no indication that the consultation took place.

In October 1993, the appellant applied for VA disability 
compensation for PTSD, reporting the onset as July 1993.  He 
failed to report for a VA examination in connection with his 
claim.  In February 1994, the Jackson, Mississippi, RO denied 
his claim, finding there was no evidence of PTSD resulting 
from stressful events in service.  The RO notified the 
appellant of the rating decision and of his appellate rights 
in a letter dated March 4, 1994.  He did not respond.

In January 1996, the appellant applied to reopen his claim 
for PTSD.

On VA examination in February 1996, the appellant complained 
spontaneously of sleep disturbance and weekly nightmares 
starting at the time of his mother's death in 1993.  He 
dreamed of being in Vietnam with his family, but of no actual 
events.  He reported leaving the house to drive or walk 
around when having trouble sleeping.  After initially stating 
his troubles started in 1993, he indicated that going out in 
the evening had gone on for years, increasing in the 1980s.  
The examiner noted his father was mysteriously shot and 
killed in 1981.  At that time he became more vigilant, taking 
a different way home each time he went anywhere.  He reported 
he was seen for initial evaluation in 1983 [sic] by Dr. 
Sewall, who had described the appellant as "patrolling the 
neighborhood," but currently, the appellant stated that he 
does not actually patrol, but simply drives around when he 
cannot sleep.  The appellant indicated that his sleep 
disturbance and tendency to leave suddenly at night led to 
his divorce in 1993 after years of marriage; he later 
acknowledged that his wife correctly suspected he was 
engaging in adultery.

The appellant reported no other symptoms spontaneously.  When 
asked, he stated he tended to jump if someone walked behind 
him.  He disliked crowds.  He reported no trigger phenomena 
that brought on intrusive memories of Vietnam, and he did not 
avoid stimuli that reminded him of Vietnam.  He said talking 
about Vietnam helped his sleep disturbance, but he rarely 
could find someone to talk with.  He reported occasional 
intrusive thoughts of shooting and killing in general, but he 
described no particular events that happened in Vietnam that 
stayed on his mind.  He denied feeling guilt related to 
Vietnam, having any interpersonal problems, stating he got 
along with everyone, and he had a positive outlook.  He said 
basic and individual training in the service were uneventful.  
He said he went to Vietnam, where he was a door gunner.  On 
return he had no emotional or sleep problems.  After his tour 
in Vietnam, he served in Germany and then requested to return 
to Vietnam.  He reported he was in administration during the 
second tour; he did some guard duty and was exposed to some 
incoming fire, with no direct hits in his area.  He reported 
an essentially consistent work history since service.

On mental status examination, the appellant seemed somewhat 
anxious without other remarkable symptoms.  The assessment 
was that he appeared to have experienced moderate combat 
exposure during Vietnam.  No specific traumatic events could 
be elicited; the examiner noted the appellant had won the 
Bronze Star.  The examiner felt the appellant did not 
describe PTSD symptoms until 1993 and did not report the full 
syndrome.  The examiner noted other major trauma since 
Vietnam, particularly the murder of his father.  The 
diagnosis was symptoms of PTSD not meeting diagnostic 
criteria.  Psychosocial stressors were listed as severe, with 
combat service in Vietnam, the murder of his father, the 
death of his mother, and recent divorce.  The global 
assessment of functioning was 65, with mild symptoms, but 
generally functioning pretty well.

In his May 1996 substantive appeal, the appellant stated that 
in Vietnam he was assigned to the 25th Aviation unit 
installing radios in helicopters and later became a gunner.  
As a gunner, his duty included carrying men to and from the 
field, where he saw how his fellow soldiers lived and died.  
He stated, in essence, that they all lived in constant fear 
of being killed at any moment, and many men with families and 
children they had not seen did not make it home.  He reported 
increasingly real dreams of Vietnam in the past 10 years, and 
occasionally uttering expressions used in the field in 
Vietnam that confused his wife.  He reported sleeping with a 
gun at the head of his bed, awakening at night, and shooting 
out the window because the dream of being in Vietnam had been 
so real.  He reported losing his business of 10 years and his 
wife of 23 years because of his symptoms.

In a September 1996 statement, a licensed clinical social 
worker from Timber Hill Mental Health Services, reported he 
had worked with the appellant since February 1996.  The 
social worker reported the appellant suffered chronic 
insomnia, which appeared related to his Vietnam era trauma.

Treatment records of September 1994 to May 1996 include a 
February 1995 intake report, which noted that the appellant 
presented with complaints of nightmares, frequently about 
Vietnam, "evil thoughts," and insomnia.  He reported a June 
1994 divorce from his wife of 23 years because she feared he 
might hurt her because of his nightmares.  He reported he did 
not socialize or like to be around many people or to watch 
anything on TV involving violence.  Regarding Vietnam, he 
reported having basic training and further training in 
communications.  He reported that he volunteered as a 
helicopter door gunner in his first of two Vietnam tours.  He 
stated he was not wounded, but he killed at least 2 Viet 
Cong.  He stated he was awarded the Bronze Star and a medal 
for bravery for helping someone get out of a helicopter, 
saving his life.  The impression was that the appellant 
appeared to have chronic PTSD and that he had never been able 
to resolve the trauma that he experienced in Vietnam.

In May 1995 Timber Hill treatment notes, the appellant 
reported being hidden by some prostitutes while Viet Cong 
searched the building, but he did not recall being scared.  
In October 1995, the appellant reported he had seen the movie 
Forest Gump twice and enjoyed its Vietnam era "emotions."  
In December 1995, he reported dreams of helicopters on the 
ground exploding in flames and of seeing his mother in 
hutches in Vietnam.  In March 1996, he was able to talk about 
his Bronze Star experience in a matter of fact way; he was 
only doing his job.  He reported he did not discuss Vietnam 
with his family.

Statements received from the two sisters and a brother of the 
appellant in January 1997 described the appellant after 
Vietnam.  Both sisters stated he seemed the same for a time 
when he returned.  The brother stated he seemed changed upon 
return.  They reported that he became unsociable, withdrawn, 
and stopped attending sporting events and church.  His 
brother reported he had "flashbacks" if startled and that 
he would "take out running."  One sister reported that he 
lacked the patience to baby her children as he had 
previously.

In January 1997, the appellant responded to the RO's request 
for information about what happened in service to cause his 
PTSD.  The RO specifically requested a description of what 
happened, the month, day, and year a reported event happened, 
where it happened, what unit he was in, and whether he 
received any medals or citations because of the experience.

The appellant reported that from February 1970 to February 
1971, while serving in Vietnam with A Company, 25th Infantry 
Division, he received the Army Commendation Medal and Bronze 
Star Medal because of his stressor experiences.  He reported, 
in essence, that he worked in aviation communications and he 
pulled guard duty.  He reported that after his fourth or 
fifth time at night guard, a man two bunkers down the line 
from him had his throat slit, which put fear in his heart.  
He said after that he never slept on guard duty, and after a 
time, he would not sleep after being relieved from guard 
duty.  He asked to become a gunner, because he liked flying 
and wanted more action.  He stated that as a gunner "you see 
things you never see anywhere."  He reported that one fellow 
he had spoken with about family back home was killed when his 
helicopter crashed over a river during a night mission.  He 
reported that one day when he could not fly because he had a 
cold, his crew chief, C.P., was wounded in the back of the 
neck.  The appellant visited C.P. in the hospital.  The 
appellant reported he stopped flying because he was assigned 
to the 1st Cavalry Division, where he served from November to 
December 1970, then he went to Germany.  After five and a 
half months in Germany, he asked to return to Vietnam and did 
in 1971.  He was assigned to the 101st Airborne where he 
worked in an aircraft hanger; his job was to "keep with the 
time on helicopter," and he had guard duty in the motor 
pool.  His last assignment in Vietnam was with the 572nd 
Transportation Company, where he was a clerk and then head 
clerk.

The appellant testified at a VA hearing in January 1997.  He 
reported that his main job in Vietnam was working with 
helicopter radios and communications, and later he 
volunteered to be a door gunner.  He reiterated essentially 
the material he reported in his written account of events in 
Vietnam.  He reported he did not see the fellow on guard duty 
get his throat slit, but he saw it later and he now dreamed 
of it.  On one mission to pick up some guys, he saw guys with 
their arms blown off, with blood running everywhere, who they 
helped into the helicopter.  He reported occasional dreams of 
being in a helicopter stuck in a rice paddy under fire and 
awaiting permission to fire back.  He reported he was not 
with C.P. when C.P. was shot.  He visited C.P. in the 
hospital a few times before C.P. returned to duty.  He said 
no other incidents directly involved him.  He reported he did 
not watch war movies, that he felt distant from his family, 
did not visit, avoided events with crowds, had no friends, he 
had a girlfriend, and the noise of firecrackers bothered him.  
He testified that he received the Bronze Star for the time he 
helped a wounded soldier into the helicopter.  He did not 
know the man.  As a door gunner, he jumped out, helped men 
in, and then jumped back in.  He once retrieved the body of 
an Air Force pilot who had crashed and been "out there" for 
several days; putting the body in a bag was the only bad part 
of it.  He said the door guns were 60 caliber machine guns, 
and the only time he fired the door guns was when they lifted 
off and had to return fire.  He stated he first had problems 
awakening with dreams related to Vietnam in 1979 or 1980.  He 
stated he sought help at the Memphis VA Medical Center (VAMC) 
for sleeping problems in 1990 or 1991.

In February 1997, the RO received medical records of July and 
August 1993 from Memphis VAMC and a statement that the 
appellant had no appointments there from January 1990 to June 
1993.

The July 1993 outpatient record noted it was the appellant's 
first visit to VAMC.  The appellant reported "all sorts of 
problems."  He reported numerous stressors, including his 
mother with cancer, return of two daughters to his home, his 
business doing poorly, and unresolved issues related to his 
father's death.  He reported depressed mood, poor sleep, 
decreased appetite, decreased interest in sex, decreased 
motivation, increased withdrawal and isolation, and crying 
spells.  He had angry thoughts and fear of hurting someone, 
but he had not hurt anyone and he had gotten rid of his guns.  
He stated he had been a helicopter gunner in Vietnam.  He 
reported difficulty being in crowds, patrolling the 
neighborhood at night when he could not sleep, being easily 
startled, some avoidance of reminders of Vietnam, some 
intrusive memories, and flashbacks at times when he could not 
sleep.  He stated he had had the symptoms for some time, but 
they were getting worse and he felt something was going to 
happen.  The impression was major depression, rule out PTSD.

On further assessment by Dr. Sewell in August 1993, the 
appellant reported his mother's death that month and that his 
father was murdered in 1981 without any resolution of the 
crime.  The appellant reported that he was a helicopter door 
gunner during his first of two Vietnam tours.  He said his 
worst experience in Vietnam was being unable to sleep.  He 
described his current symptoms.

VA records of PTSD group therapy from March 1997 to December 
1998 primarily show the group's activities learning to cope 
with PTSD, without notation or reports of specific events in 
Vietnam.

In April 1997, the appellant had a psychiatric examination 
related to his treatment.  The appellant reported ongoing 
problems sleeping and nightmares.  The examiner noted a 
conflict in diagnosis between Dr. Sewell's apparent diagnosis 
of PTSD in August 1993 and the February 1996 examiner's 
apparent diagnosis of no PTSD.  The appellant currently 
reported having nightmares weekly upon getting out of the 
service with worsening symptoms since 1993.  The appellant 
reported dreams of soldiers loaded onto helicopters with body 
parts missing.

The examiner noted the following subjective complaints: 
recurrent and intrusive distressing recollections of the 
trauma, intense psychological distress at exposure to 
provocative stimuli, recurrent distressing dreams of the 
trauma, avoidance of thoughts, feelings, or conversations 
associated with the trauma, avoidance of activities, places, 
or people that arouse recollections of the trauma, amnesia 
for important aspects of the trauma such as names of people, 
markedly diminished interest or participation in significant 
activities where there are crowds, feeling detached from 
others, difficulty expressing feelings, a sense of 
foreshortened future, difficulty falling or staying asleep, 
irritability, difficulty concentrating, hypervigilance, 
exaggerated startle response, physiological reactivity on 
exposure to provocative stimuli.

A summary of the appellant's activity in Vietnam included 
duty as a helicopter door gunner on assault missions and 
picking up troops from the field.  He reported seeing a young 
soldier with both legs blown off; they brought him into camp 
on a stretcher.  He saw several Vietnamese troops who had 
been blown up on the side of the road.  Sometimes the 
helicopter he was in picked up wounded.  He was not sure if 
he killed anyone as a door gunner.  In addition to a mental 
status examination, the examiner noted a score of 125 on the 
Mississippi Scale, which is in the range for PTSD.  The 
diagnosis was PTSD, chronic.  Psychosocial stressors were 
listed as catastrophic combat exposure, divorce.

In an August 1997 statement, the appellant reported that on 
one occasion he was walking with a platoonmate when he 
suddenly saw the platoonmate blown to bits and pieces.

In a May 1998 update, the April 1997 examiner restated the 
diagnosis of chronic PTSD, adding that the condition was 
permanent and stationary.

By letter in July 1998, the RO requested the appellant to 
provide the name of the platoonmate killed while they walked 
together, as well as the date, location, unit identification, 
and exact circumstances surrounding the incident.

In an August 1998 statement, the appellant reported an 
incident while on duty as a helicopter gunner bringing troops 
to and from the jungle.  Things went wrong and soldiers being 
fired upon tried to get into the helicopter.  The appellant 
attempted to help a wounded soldier get in, but the soldier 
pulled him out into water over his head; the appellant was 
unable to swim.  The appellant recalled having blood all over 
his gloves.  He and the wounded man somehow got out.

In September 1998, the appellant reported an incident in 
which he was in a helicopter with C.P. picking up troops in 
the jungle.  The enemy opened fire.  He could hear rounds 
hitting the helicopter and C.P. was shot.  He did not know if 
C.P. was dead or alive.  The pilot could get no response from 
C.P.  The appellant continued giving fire support as troops 
got on board.

In another September 1998 statement, the appellant reported 
that while assigned to Headquarters, Headquarters Battery, 
1st Battalion, 77th Artillery, he had duty guarding 55 gallon 
barrels from being stolen.  He stated that group therapy had 
made him able to talk about his Vietnam experiences.  He 
stated that after many years, he could not remember the names 
of persons involved.

The appellant submitted copies of several awards.  One was 
headed "1st Cavalry Division Airmobile Vietnam Combat 
Certificate.  It acknowledge the appellant's service with the 
Headquarters, Headquarters Battery, 1st Battalion, 77th 
Artillery of the 1st Cavalry Division (Airmobile) in the 
Republic of Vietnam from November 19, 1970, to December 18, 
1970.  The certificate stated that the appellant was 
deserving of the honors and respect afforded the unit and 
recited a history of the unit from inception in 1921 to the 
present day.  The citation for the Bronze Star Medal named 
the appellant, "who distinguished himself by outstanding 
meritorious service in connection with military operations 
against a hostile force in the Republic of Vietnam[]" from 
February 1970 to February 1971.  The citation stated, "His 
rapid assessment and solution of numerous problems inherent 
in a combat environment greatly enhanced the allied 
effectiveness against a determined and aggressive enemy."  
The 25th Infantry Division Citation for the Army Commendation 
Medal to the appellant was for "meritorious achievement in 
connection with military operations against hostile forces in 
the Republic of Vietnam during the period from 1 June 1970 to 
31 July 1970."

In July 1999 the United States Armed Services Center for 
Research of Unit Records (CRUR) (formerly the U.S. Army and 
Joint Services Environmental Support Group) (ESG) responded 
to the RO's request on behalf of the appellant concerning his 
PTSD claim.  CRUR reported that there was documentation that 
C.P. was wounded in action (WIA) by small arms fire on August 
6, 1970.  An enclosed Morning Report (MR) from Company A, 
25th Aviation Battalion dated August 7, 1970, showed C.P. 
being attached to the 12th Evacuation Hospital on August 6, 
1970.  Another enclosed MR documented the appellant as a 
member of the 25th Aviation Battalion located at Cu Chi.  
CRUR stated it was unable to document whether the appellant 
performed duties as a door gunner, noting the appellant's DA 
Form 20 stated he was a "36K20-Field Wireman" assigned to 
an aviation unit.

In a VA psychiatric examination report of September 1999, the 
examiner noted that he reviewed the appellant's VA claim 
folder; he referred to the prior examination reports and 
outpatient treatment records.  Historically, the appellant 
reported his first outpatient contact with VA mental health 
treatment in Memphis from 1991 to 1993, with additional 
treatment there from 1995 to the present.  He did not give 
any clear report of a traumatic experience.  He referred to 
jumping out of his helicopter to help someone into it.  He 
found himself in the water with a full pack on his back and 
not able to swim.  He grabbed the ski and held onto it, being 
rescued quite quickly.  He reported being in Vietnam for only 
two weeks when his sergeant showed him a guy whose throat had 
been cut as a warning to him and others about sleeping on 
guard duty.  On inquiry for deeply disturbing emotional 
experiences, he spoke of "just different experiences."  He 
said, "It's long ago, about to forget."

On mental status examination, the appellant was cleanly 
dressed and groomed.  He showed no marked deviation of mood.  
He seemed sociable, and did not give evidence of strong 
depression or anxiety.  He was alert, rational, without 
psychotic symptoms, and able to communicate at a level of 
low-average intelligence.  The examiner felt that the report 
of bad experiences did not show that he felt terror or 
extreme helplessness.  He did not describe or give nonverbal 
expression to traumatic emotions.  His only complaint was of 
bad dreams that he called nightmares.  He was quite puzzled 
that his relatives appear in the dreams even though they were 
not in Vietnam.  He reported only three bad dreams in the 
past year.  He reported he moved around freely and that he 
did not restrict his activities because of any anxiety or 
apprehension of someone hurting him.

As diagnosis, the examiner commented that the appellant 
complained of a mild sleep disturbance, most recently three 
dreams in about a year and none for two months.  He did not 
complain of or give evidence of meeting the criteria for PTSD 
or for diagnosis of other mental disorder.

In February 2000, the appellant's representative in this 
matter requested the Board to remand the case for examination 
of the appellant or review of the record by a panel of 
psychiatrists to resolve the conflict in diagnoses in the 
record.

II.  Analysis

A.  Sufficiency of Evidence to Reopen and Well Ground the 
Claim

When the RO denied the appellant's claim for service 
connection for PTSD in February 1994, and the appellant did 
not appeal within one year of the date of the letter 
notifying him of each denial, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).  To reopen the claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108 (West 1991).  On 
readjudication pursuant to the Board's July 1998 remand, the 
RO found there to be new and material evidence to reopen the 
claim.

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

Evidence submitted since the claim was last denied in 
February 1994 is reviewed to determine if there is new and 
material evidence to reopen the claim.  Evans v. Brown, 9 
Vet. App. 273(1996).  For this limited purpose, credibility 
of this evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Once a claim is reopened, it will be determined whether it is 
well grounded, and if so, once the duty to assist has been 
satisfied, it will be decided on its merits.  Winters v. 
West, 12 Vet. App. 203 (1999).

When disallowed in February 1994, there was essentially no 
medical evidence of record-although the July and August 1993 
VA outpatient records were constructively of record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The appellant had 
not reported any accounts of stressors.

Since February 1994, the appellant has made numerous 
allegations of stressors and he has submitted diagnoses of 
PTSD.  The evidence clearly satisfies the regulatory 
definition of new and material evidence, supra.  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).

The RO found new and material evidence, reopened and 
readjudicated the claim de novo in October 1999.  Whereas the 
Board now affirms the finding of new and material evidence, 
there is no question of prejudice arising in the Board's 
proceeding to a decision on the merits in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

The Board must determine if the now-reopened claim is well 
grounded.  Winters, 12 Vet. App. 203.  In seeking VA 
disability compensation, the appellant seeks to establish 
that current disability results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a disability is called "service 
connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  
Each disabling condition shown by a 
veteran's service records, or for which 
he seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records and all 
pertinent medical and lay evidence. 
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Department of Veterans Affairs to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.

38 C.F.R. § 3.303(a) (1999).

The appellant has provided no information indicating a source 
of non-VA evidence not of record.  Thus, his application for 
service connection for PTSD is complete, and VA has no duty 
to inform the appellant his application is incomplete or what 
evidence to submit to complete it.  38 U.S.C.A. § 5103(a) 
(West 1991).

Memphis VAMC has reported that there are no records of 
treatment form 1991 to 1993, which the appellant alleged.  
Thus, VA has discharged any duty it may have to put before 
the adjudicators all records of which the adjudicators have 
constructive notice.  See Bell, 2 Vet. App. 611.  

[A] person who submits a claim for 
benefits under a law administered by the 
Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence 
sufficient to justify a belief by a fair 
and impartial individual that the claim 
is well grounded.  The Secretary [of 
Veterans Affairs] shall assist such a 
claimant in developing the facts 
pertinent to the claim.

38 U.S.C.A. § 5107(a) (West 1991).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted))  
Evidence is presumed true for the limited purpose of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).

The April 1997 VA examination report and the appellant's 
presumed truthful testimony meet all of the criteria of a 
well-grounded claim.  The report provides a current diagnosis 
and a nexus between the diagnosis and the stressors incurred 
in service, which are evidenced by the appellant's testimony.  
38 U.S.C.A. § 5107(a) (West 1991); Epps, 126 F.3d at 1468.

Regarding VA assistance to the appellant in developing facts 
pertinent to his claim, the appellant has had ample 
opportunity to provide details sufficient to corroborate his 
several reports.  VA has assisted the appellant to 
corroborate the one report about which he provided sufficient 
evidence to enable an effort to corroborate.  VA cannot 
assist the appellant to develop facts, such as regarding the 
platoonmate allegedly "blown to bits and pieces" if the 
appellant is not forthcoming with details necessary to enable 
assistance.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board will not remand the case for resolution of the 
conflict of diagnoses as requested by the appellant's 
representative.  For reasons explained below, the result in 
this case turns on fact regarding the stressors, not on the 
inconsistency in the diagnoses.

The appellant and the April 1997 VA examiner have reported 
the appellant's inability to remember details, such as names; 
the appellant asserts because of time, the examiner asserts 
as a symptom of PTSD.  In either case, the facts allegedly 
impossible to remember are not amenable to further assistance 
to prove.  VA has discharged its duty to assist the appellant 
to develop facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The Board may determine the merits of the 
reopened, well-grounded, and developed claim.  Winters, 12 
Vet. App. 203.

B.  Analysis of Facts and Application of Law to Facts

The appellant seeks service connection for post-traumatic 
stress disorder.  PTSD.  Diagnostic and Statistical Manual of 
Mental Disorders 424-29 (4th ed. 1994) [hereinafter DSM-IV].  
The prime criterion, called the stressor, is defined as 
follows:

(A)  The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1)  the person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2)  the person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-28.  The other criteria are symptoms in several 
categories.  Id. at 428-29.  The Board will accept a 
diagnosis of PTSD as probative that the disability results 
from events in service if the evidence is at least as 
strongly for such a conclusion as against it.  In other 
words, if the preponderance of the evidence is that the 
stressors on which a diagnosis is predicated did not occur, 
the diagnosis will be of no probative value to show that PTSD 
is service connected.  See 38 U.S.C.A. § 5107(b) (West 1991).

Regulation provides, in pertinent part, 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (1999).

The appellant has provided evidence germane to each element 
required to establish service connection for PTSD sufficient 
to well ground the claim.  The truthfulness of that evidence 
is presumed only for the limited purpose of finding the claim 
well grounded, after which the Board must determine, as a 
question of fact, both the weight and the credibility of the 
evidence.  Robinette, 8 Vet. App. at 76.

The appellant alleges that he was engaged in combat, during 
which events occurred that were traumatic for him.  He also 
has reported events, apparently deemed traumatic by some 
examiners or treating therapists, that are not reported as 
occurring while engaged in combat with the enemy or not 
consistently reported as such.  The Board will first address 
the question of whether the appellant is a veteran of combat 
with the enemy.

1.  Applicability of Section 1154(b)

38 U.S.C.A. § 1154(b) provides as follows:

shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

Where a veteran who "engaged in combat with the enemy," 
38 U.S.C.A. § 1154(b) (West 1991), alleges he sustained 
psychic trauma during such combat, the rules of evidence 
pertaining to proof of service connection by combat veterans 
apply.  Id.; 38 C.F.R. § 3.304(d), (f) (1999); Sheets v. 
Derwinski, 2 Vet. App. 512, 514-16 (1992).  If the claimant 
is not a veteran of combat with the enemy, or if the combat 
veteran's alleged stressor is not alleged to have occur in 
combat, the special rules of evidence for combat veterans are 
not applicable to establish the prime factual predicate for 
an award of service connection for PTSD, i.e., to prove the 
occurrence of a stressor.  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1994).

The rules of evidence that lower the burden on a combat 
veteran to prove the occurrence of a stressor may not 
themselves be used to establish that the claimant is a 
veteran of combat with the enemy.  The establishment of 
combatant status must be by the usual production of 
supportive evidence.  Zarycki at 100.  The mere allegation 
will not suffice.  Thus, the first matter for consideration 
is the sufficiency of the evidence to establish that the 
appellant "engaged in combat with the enemy."  VAOPGCPREC 
12-99.

Neither the phrase "engaged in combat with the enemy," 
38 U.S.C.A. § 1554(b) (West 1991),

nor its component terms is defined by any 
applicable statute or regulation.  The 
term "combat" is defined to mean "a 
fight, encounter, or contest between 
individuals or groups" and "actual 
fighting engagement of military forces." 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The term "engage" is defined 
to mean "to take part," "to enter into 
conflict," and to "join battle."  Id. 
at 751.  The term "the enemy" commonly 
refers to "a military foe" or "a 
hostile unit, ship, tank, or aircraft."  
Id. at 750.  Accordingly, the ordinary 
meaning of the phrase "engaged in combat 
with the enemy" requires that the 
veteran have taken part in a fight or 
encounter with a military foe or hostile 
unit or instrumentality.

VAOPGCPREC 12-99.

The appellant has reported he was a helicopter door gunner 
during assault, insertion, and extraction missions.  It is in 
this context that he alleges he engaged in combat.

His service personnel records show no assignment to a combat 
military occupational specialty (MOS).  Field wireman was not 
a combat MOS.  The appellant testified he operated a 60 [sic] 
caliber machine gun.

The CRUR has reported that military personnel policy required 
that personnel perform within the designated specialties for 
which they were trained, and when they operated outside of 
their specialty, their records should show a change in duty 
specialty.  Guide for the Preparation and Submission of Post 
Traumatic Stress Disorder Research Requests 13 (undated ESG).  
The appellant has provided no more detail of the 
circumstances of his assignment as a door gunner than that he 
volunteered because he wanted more action.  He has provided 
no evidence heavy machine gun, door gunner, or aircrew 
training.  His service personnel records show his arms 
qualifications, and 60 [sic] caliber machine gun is not among 
them.  He was not awarded the aircrew badge or other flying 
decoration.  He has stated his training comprised basic and 
communications training.

The appellant has testified that he received awards and 
decorations that prove he engaged in combat.  Review of the 
regulations pertinent to the appellant's documented awards 
and decorations indicate they do not prove he engaged in 
combat.

Several terms material to the determination whether the 
appellant's awards and decorations are evidence of combat are 
defined by regulation:

* * *
(b) Combat heroism.  Act or acts of 
heroism by an individual engaged in: (1) 
Actual conflict with an armed enemy, or 
(2) Military operations which involve 
exposure to personal hazards, due to 
direct enemy action or the imminence of 
such action.
* * *
(f) Heroism.  Specific acts of bravery or 
outstanding courage, or a closely related 
series of heroic acts performed within an 
exceptionally short period of time.

(g) In connection with military 
operations against an armed enemy.  This 
phrase covers all military operations 
including combat, support, and supply 
which have a direct bearing on the 
outcome of an engagement or engagements 
against armed opposition.  To perform 
duty or to accomplish an act of 
achievement in connection with military 
operations against an armed enemy, the 
individual must have been subjected 
either to personal hazard as a result of 
direct enemy action (or the imminence of 
such action) or must have had the 
conditions under which his duty or 
accomplishment took place complicated by 
enemy action or the imminence of enemy 
action.
* * *
(i) Meritorious achievement.  A 
praiseworthy accomplishment, with easily 
discernible beginning and end, carried 
through to completion. The length of time 
involved is not a consideration but speed 
of accomplishment may be a factor in 
determining the worth of the enterprise.

(j) Meritorious service.  Praiseworthy 
execution of duties over a period of 
time.  Service differs from achievement 
in that service concerns a period of time 
while achievement concerns an enterprise 
having a definite beginning and end but 
not necessarily connected with a specific 
period of time.
* * *
(l) Shall have distinguished himself or 
herself by.  The person thus described 
must have, by praiseworthy 
accomplishment, set himself apart from 
his comrades or from other persons in the 
same or similar circumstances. 
Determination of this distinction 
requires careful consideration of exactly 
what is or was expected as the ordinary, 
routine, or customary behavior and 
accomplishment for individuals of like 
rank and experience for the circumstances 
involved.

32 C.F.R. § 578.2 (1999).  The regulations from title 32, 
Code of Federal Regulation, cited or quoted above are 
substantively unchanged since the time of the appellant's 
Vietnam Service, as is shown by the dates of publication in 
the Federal Register of the section above.  See generally 
32 C.F.R. Part 578 (1999).

The Army Commendation Medal is awarded for meritorious 
achievement or meritorious service of lesser degree than that 
required for the award of the Legion of Merit, accomplished 
with distinction of the same degree as required for the award 
of the Bronze Star Medal or Air Medal.  The award may be made 
when the operational requirements for the award of the Bronze 
Star Medal have not been fully met.  An award may be made for 
acts of outstanding non-combat courage that do not meet the 
requirements for an award of the Soldier's Medal.  32 C.F.R. 
§§ 578.3, figure 1, 578.13 (1999).  The Army Commendation 
Medal may be awarded for non-combat heroism, but it is not 
awarded for combat.  Meritorious achievement is distinguished 
from actions in combat as a basis for this award.  32 C.F.R. 
§ 578.3, figure 1 (1999).  Thus, the appellant's Army 
Commendation Medal is not evidence the appellant engaged in 
combat with the enemy.

The Bronze Star Medal is awarded to any 
person who, while serving in any capacity 
in or with the Army of the United States, 
on or after December 7, 1941, shall have 
distinguished himself or herself by 
heroic or meritorious achievement or 
service, not involving participation in 
aerial flight, in connection with 
military operations against an armed 
enemy. See figure 1. (1) Heroism. Awards 
may be made for acts of heroism performed 
in actual ground combat against an armed 
enemy which are of lesser degree than 
required for the award of the Silver 
Star.  (2) Meritorious achievement and 
service. (i) Awards may be made to 
recognize single acts of merit and 
meritorious service.  The required 
achievement or service, while of lesser 
degree than that required for the award 
of the Legion of Merit, must nevertheless 
have been meritorious and accomplished 
with distinction.
* * *
A bronze block letter ''V'' 1 /4 inch in 
height with serifs at the top of the 
members is worn on the suspension and 
service ribbons of the Bronze Star Medal 
to denote an award made for heroism 
(valor).

32 C.F.R. § 578.11 (1999).

The certificate for the appellant's Bronze Star Medal states 
the appellant "distinguished himself by outstandingly 
meritorious service in connection with military operations 
against a hostile force in the Republic of Vietnam[] During 
the period February 1970 to February 1971."  Emphasis added.  
Thus, applying the general definitions and specific rules for 
the Bronze Star Medal, it appears the appellant's award was 
for performing his assignment better than most with that 
assignment in the time and place he did it.  The actions that 
earned the medal were an ongoing behavior, not a single 
enterprise with a clear beginning and ending.  He did the 
award winning action under circumstances that could have 
included combat.  He did it under direct or threatened enemy 
action, or, alternatively, things the enemy was doing or 
might have done at the time he did his job made his job more 
difficult than it would have been had there not been such 
enemy action or imminent enemy action.  The medal was not 
awarded for heroism of any sort, as there was no "V" 
device, which is only awarded if the medal is for qualifying 
action in combat.  See 32 C.F.R. § 578.3(a) figure 1, note f 
(1999).  It was not awarded for any activity in "aerial 
flight," as an award for such an event is proscribed.  
38 C.F.R. § 32 C.F.R. § 578.11(a) (1999).  The award was for 
his actions in a "combat environment," which language is 
consistent with "operations against a hostile force," or 
action in a "combat zone," but distinguishes his actions 
from actions in actual combat, as is required for "combat 
heroism."  See 32 C.F.R. § 578.2(b), (c) (1999).  
Additionally, it was awarded for a period of service 
including time not in Vietnam.  Thus, the appellant's Bronze 
Star Medal does not prove that he engaged in combat with the 
enemy.

Regarding the service and campaign medals listed in the 
appellant's personnel records, 

(a) Service (campaign) medals denote 
honorable performance of military duty 
within specified limiting dates in 
specified geographical areas.  With the 
exception of the Medal of Humane Action 
and the Armed Forces Reserve Medal they 
are awarded only for active Federal 
military service. (b) Awarding.  Awarding 
of service medals is effected pursuant to 
announcement of criteria by the Secretary 
of the Army in Department of the Army 
Bulletins or General Orders.  A service 
medal thus is automatically awarded to 
each individual who meets the published 
criteria. Orders are not required. 

32 C.F.R. § 578.26 (1999).  The National Defense Service 
Medal specifically requires "Honorable active service for 
any period between June 27, 1950, and a terminal date to be 
announced, both dates inclusive."  32 C.F.R. § 578.48e 
(1999).  The Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal with "60" Device are typical of the 
service (campaign) medals described in 32 C.F.R. § 578.26, 
and are not evidence of participation in combat.

The Vietnam Combat Certificate issued by the 1st Cavalry 
Division (Airmobile) is not prescribed in the Code of Federal 
Regulations.   See 32 C.F.R. Part 578 (1999).  It does not 
describe any specific action by the appellant.  It merely 
acknowledges his membership in Headquarters, Headquarters 
Battery, 1st Battalion, 77th Artillery, which was not the unit 
to which he was assigned when he allegedly engaged in combat.  
It is not evidence he engaged in combat with the enemy.

The record contains several items of evidence that are 
probative of the appellant's assertion that he engaged in 
combat with the enemy as a helicopter door gunner.  That is, 
if credible they tend to prove he served as a door gunner.  
First, the 25th Aviation Battalion Morning Reports furnished 
by CRUR show that the unit was an assault helicopter unit, 
thus duty as a door gunner was consistent with the function 
of the unit to which he was assigned, i.e., the place and 
circumstances of his service were consistent with his 
assertions.  38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Second, the appellant had a physical 
examination and received medical clearance for that duty.  
Third, he sought treatment for "nervousness" after being 
removed from flight status.  Fourth, he testified under oath 
that he engaged in combat with the enemy as a helicopter door 
gunner.

The fact that the 25th Aviation Battalion was an assault 
helicopter unit is of only slight probative value to prove 
the appellant's claim.  It shows his assertions were 
possible, but the type of unit does not tend to prove the 
appellant's duty in that unit.  Considering the official 
record of assignment as a wireman, and the significant 
absence of record of a change of duty while assigned to the 
25th Aviation Battalion, or of training or qualification with 
a machine gun, the fact of the primary function of the unit 
is not evidence of the type of service the appellant had with 
it.  See 38 C.F.R. § 3.303(a) (1999).

The fact that the appellant had a physical examination and 
medically qualified to be a door gunner has little weight to 
prove he became a door gunner.  He also had examinations and 
medically qualified to be a food handler and a barber.  Thus, 
the fact of medical qualification for a position is only weak 
evidence that the appellant performed that duty.

The medical record indicating that the appellant came off of 
flight status affords no insight into the reason he had been 
on flight status.  If accurate, flight status is consistent 
with his allegation of being a door gunner.

The appellant's testimony is the most probative evidence in 
support of his assertion that he was a door gunner.  That is, 
if believed, it is unambiguous evidence in support of this 
engagement in combat.  However, the evidence clearly shows he 
is not a credible reporter of facts.  His testimony is 
inconsistent and contradictory.  He has represented his 
military awards and decorations as the proof that he engaged 
in combat, and except for possibly the Bronze Star Medal, 
they are not.

His testimony that he received the Bronze Star Medal for the 
incident in which he pulled a wounded soldier into the 
helicopter, or exited the helicopter to do so, or was himself 
pulled from the helicopter by the soldier and then both of 
them were rescued is clearly contradicted by the language of 
the award and the regulatory proscription against the award 
being given for action in aerial flight.  Thus, having 
alleged no incidences of combat other than as a door gunner, 
at this point, the Board must conclude that the appellant's 
testimony that he won the Bronze Star Medal for action in 
combat is false, and the medal is not evidence that he 
engaged in combat with the enemy.

The Morning Report showing that C.P., clearly a member of the 
25th Aviation Battalion contemporaneously with the appellant, 
was wounded, is not evidence the appellant engaged in combat.  
The appellant's testimony regarding C.P. is inconsistent and 
contradictory.  Both accounts cannot be true.  The Board does 
not believe that any failure of memory resulted in two 
instances of reporting that C.P. was wounded on an occasion 
when the appellant was absent from a mission, and another 
account of the appellant being present when C.P. was wounded.  
The Board believes that taken together, the two versions are 
evidence the appellant is not credible.  The appellant's 
accounts of events involving C.P. have no weight as evidence 
of engagement in combat in light of his lack of credibility.

The account of a platoonmate "blown to bits and pieces" did 
not state it happened in combat, and the Board can make no 
such inference.  The appellant did not report that the 
guard's throat was cut while the appellant was engaged in 
combat with the enemy; the veteran reported he was unaware of 
it at the time, and the sergeant showed him the victim after 
the fact.  The account of hiding from Viet Cong was not 
reported as an event during combat, and the appellant 
apparently denied that it was a stressor.  The shrapnel wound 
noted in his service medical records is not evidence the 
appellant engaged in combat given that he denied being 
wounded in action.  The report of seeing Army of the Republic 
of Vietnam troops dead on the side of the road was not a 
report of his engagement in combat.  In the account of 
picking up a dead pilot, the appellant did not report 
engagement with the enemy.  Thus, none of these accounts can 
be evidence the appellant engaged in combat with the enemy.

The only accounts purporting to represent engagement in 
combat with the enemy are those in which he helped a wounded 
soldier into a helicopter, saw a soldier with his legs blown 
off, and in which C.P. was wounded in his presence.  Whereas 
his testimony is not credible, and there is no independent 
corroboration, the appellant's testimony cannot prove his 
status as a veteran of combat with the enemy.

In balancing the evidence for and against concluding the 
veteran engaged in combat with the enemy, the appellant's 
testimony, the fact of medical clearance for door gunner duty 
and the notation of relief from flight status without 
explanation of the reason for prior flight status weigh 
against the evidence that the appellant's awards and 
decorations were not for combat, the lack of official 
notation of assignment, training, or qualification for duty 
as a door gunner, and the incredibility of the appellant's 
testimony.  The preponderance of the evidence is strongly 
against concluding the appellant engaged in combat against 
the enemy.  38 U.S.C.A. § 1154(b) (West 1991).  Thus, he is 
not entitled to the evidentiary latitude afforded such 
veterans to prove the stressors upon which his claim and a 
diagnosis of PTSD could be predicated.  He is not entitled to 
the presumption that his alleged stressors actually occurred.  
38 C.F.R. § 3.304(d), (f) (1999).

2.  Stressors Not Incurred in Combat

Whereas the appellant's combatancy is not established, the 
next question is whether the evidence of the events alleged 
to have traumatized the appellant is in approximate 
equipoise, permitting a finding that he sustained the traumas 
alleged.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  This inquiry encompasses both the events 
alleged to have occurred in combat and those not alleged to 
have occurred in combat.  Where the appellant did not engage 
in combat with the enemy, his lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence, and not be contradicted by available 
service records.  Doran v. Brown, 6 Vet. App. 283, appeal 
dismissed, No. 94-7070 (Fed. Cir. May 6, 1994).

The accounts of coming under fire while on helicopter 
assault, insertion and extraction missions are not credible, 
based on the conclusion that the appellant was not on such 
missions.  The appellant has demonstrated generally that he 
is not a reliable historian.  He failed to respond to a 
request for information about a platoonmate who was blown 
"to bits and pieces" right near him.  The Board has no 
information about the circumstances in which the platoonmate 
was blown to pieces, except that his failure to provide any 
information about the incident is persuasive that the event 
did not happen.

Other evidence of record tends to diminish the Board's sense 
of the appellant's credibility, generally.  His belated 
admission of adultery in his February 1996 VA examination 
report when he had told and continued to tell other examiners 
only of the role of his psychiatric symptoms in the breakup 
of his marriage indicates the appellant obscures facts.  He 
has inconsistently reported his aversion to reminders of the 
Vietnam War; he reported avoiding violent movies, but he 
reported he saw Forrest Gump twice, enjoying the parts about 
Vietnam.  These things, added to the ample other evidence of 
the appellant's lack of credibility, persuade the Board that 
it cannot give any weight to his reports absent independent 
corroboration, which is lacking, notwithstanding that some, 
such as being fired upon while on guard duty are consistent 
with the type, place, and circumstances of his service.  
38 C.F.R. § 3.303(a) (1999).  Regarding being fired upon 
while on guard duty, although he testified it scared him, he 
never reported any near hits, and stated that there were no 
near hits while guarding the motor pool.

Without the benefit of the presumption of truthfulness 
afforded the appellant's testimony in determining whether to 
reopen his claim and find it well grounded, Robinette, 8 Vet. 
App. at 76, the appellant has failed to present believable or 
corroborated testimony or other evidence of the occurrence of 
a stressor in service.  Such evidence is an indispensable 
element of a successful claim for service connection for 
PTSD.  38 C.F.R. § 3.304(f) (1999).

3.  Diagnoses of PTSD

In the absence of viable evidence of a stressor, the service 
medical record of seeking help for "nervousness" and other 
symptoms is of insufficient weight to establish the onset of 
PTSD in service.  Those examiners who have diagnosed PTSD 
have not opined the symptoms began in service or were 
continuous with symptoms noted in service.  See 38 C.F.R. 
§ 3.303(b) (1999).

The diagnoses of PTSD are predicated on the examiners' 
acceptance of the appellant's reports of stressors, which the 
Board rejects.  Notably, the examiners who diagnosed PTSD 
were vague or inarticulate about the stressors that informed 
their diagnoses.

The facts in this case are distinguishable from those in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In Cohen, the Court 
found there were verified and unverified stressors, and there 
were diagnoses of PTSD.  It was significant which stressors 
were the basis of the diagnoses.  The Court found that 
whether an event was sufficiently traumatic to be a stressor 
is a medical matter, and sufficiency of the stressors on 
which a diagnosis of PTSD is predicated is inherent in the 
fact of the diagnosis.  The Court remanded the case for the 
examiners to report which stressors supported the diagnosis, 
thus to permit the factual determination whether the 
diagnosis was based on events that actually occurred.

In this case, there are no verified stressors.  Such 
diagnoses as are of record are based on the assumption of the 
truth of accounts of traumatic events that the Board rejects.  
Consequently, the remand requested to reconcile the conflict 
in diagnoses in the record is not warranted.  Absent evidence 
at least as much for as against finding that any reported 
stressors occurred such that the Board could give the 
appellant the benefit of the doubt on that material point, 
see 5107(b) (West 1991), a unanimous diagnosis would not 
create overall equipoise in the evidence for and against the 
appellant's claim.  The preponderance of the evidence is that 
the events reported by the appellant as the stressors 
precipitating PTSD in him did not happen.

Where the preponderance of the evidence is against a claim, 
there is no basis to apply the doctrine of reasonable doubt.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must 
be denied.


ORDER

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 32 -


- 1 -


